Title: SCOTUS says Due Process requires reimbursement of restitution when a conviction is overturned. Does this spell the end for civil forfeiture?
Question:
Answer #1: I'm not going to read the opinion, but no.  Restitution and civil forfeiture are two completely different things.  Restitution is only ordered after a criminal conviction and it is supposed to cover any loss to the victim of the crime.  So, it is reasonable that it be refunded it the conviction is overturned, as the person is now not guilty of the crime.

Civil forfeiture can be before, during, after, or without a criminal charge.  The person is afforded an opportunity in court to get the money back -- that is due process.  (I'm not saying I agree with civil forfeiture, only that there is some form of due process).  If the person loses the civil forfeiture hearing, and that loss is overturned, then the money (or other asset) should be returned.